Title: From Alexander Hamilton to Nicholas Cruger, 12 November 1771
From: Hamilton, Alexander
To: Cruger, Nicholas


Mr Nicholas Cruger
St Croix Novem. 12 177⟨1⟩
Dr Sir ⅌ Lowndes
I send you herewith Copies of my Letter’s ⅌ Codwise & Cunningham, since which nothing has occurd worth writing. Markets are just the same excepting in the price of Butter which is now reducd to 15 & 16 ⅌ a firkin. Your Philadelphia flour is realy very bad, being of a most swarthy complexion & withal very untractable; the Bakers complain that they cannot by any means get it to rise. Wherefore & in consideration of the quantity of flour at Market and the little demand for it I have some thought not to refuse 8½ from any good person that will give it, taking 40 or 50 Barrels. Upon opening several barrels I have observ’d a kind of Worm very common in flour about the surface, which is an indication of Age. It could not have been very new when twas shipd and for all these reasons I conceive it highly necessary to lessen the price or probably I may be oblig’d in the end to sell it at a much greater disadvantage. At 8½ you will gain better than 10 rys ⅌ bbl which is not so bad. [New] York flour of 1 cwt. 3 grs. is gladly sold by every body at 8 ps. at retail & a grea⟨t⟩ part of your Philadelphia weighs but little more so that 8½ by the quantity is more than a proportionable price for the difference of weight.

There is still on hand about 290 barrels. All Lightborns is sold at 9 & near all your Fathers ⅌ Draper at 8 ps. As to bread I have sold very little. I dont know what to think of it.
The matter between Mr. Heyliger & Mr. Mahan is still unsettled. M Bastian French who was to have been arbitrator for the former is at portoricco and he pretends he can get no one else to supply his place. Mr. French is minutely expected & it is to be hopd that when he arrives there will be a settlement.
No appearance of the Thunderbolt nor no News from Curracoa. I am with unfeigned Regard, Dear Sir   Your very Hum Serv
